Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s remarks filed 12/7/20. Claims 1-20 are pending with claims 1, 2 and 16 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al. US 2019/0135501 A1.
Chandra teaches:
With respect to claim 1, A merchandising piece, comprising; a blank of material (fig. 5A, 510), the blank divided into a series of panels (fig. 5A; 511-515) which are sized and configured so as to fit around a bottle or container (abstract; paragraph 0085; fig. 4B); and a RFID inlay (paragraph 0096; fig. 5A-5C), the 

With respect to claim 2, A tag comprising: a substrate comprising a top surface (fig. 5A, 510), a bottom surface (fig. 5A, 510), a plurality of panels (fig. 5A, 511-515), and a plurality of fold lines (fig. 5A, 517a-d), where each fold line separates adjacent panels (fig. 5A, 512-515); and a RFID inlay (paragraph 0096; fig. 5A-5C) comprising a conductor sheet (fig. 5C, 570) having a slot formed therein (paragraph 0096; fig. 5C), and a RFID chip (fig. 5A, 520; paragraph 0085) electrically coupled to the conductor sheet (paragraph 0096; fig 5C).  

With respect to claim 3, The tag of claim 2, where each of the panels is a quadrilateral having a top edge, a bottom edge, and two lateral edges (fig. 2 teaches the substrate can be rectangular).  

With respect to claim 4, The tag of claim 3, where the top edge is shorter than the bottom edge, and the lateral edges are equal in length (fig. 2 teaches the substrate can be rectangular).  

With respect to claim 5, The tag of claim 4, where the top edge and the lateral edges are straight, and the bottom edge is arched (fig. 3a-c, 5a teach the bottom edge of label can be rounded).  

With respect to claim 6, The tag of claim 2, where the plurality of panels comprises five panels (fig. 5A, 511-515).  



With respect to claim 8. The tag of claim 2, where the conductor sheet is attached to one or more panels on the bottom surface of the substrate (fig. 5A, 524 and 522).  

With respect to claim 9, The tag of claim 8, where the conductor sheet is attached to at least half of the panels (fig. 5A, 524 and 522).  

With respect to claim 10, The tag of claim 2, where the RFID chip is electrically coupled to the conductor sheet by an interposer (fig. 13A-C; paragraph 0128).  

With respect to claim 11, The tag of claim 2, where the slot extends into the conductor sheet from a bottom edge of the conductor sheet (paragraph 0096; fig. 5C).  

With respect to claim 12, The tag of claim 2, where the RFID chip is attached to the conductor sheet near a bottom edge of the conductor sheet (fig. 5A, 520).  

With respect to claim 13, The tag of claim 2, where the top surface of the substrate contains printed indicia (fig. 6B).  

With respect to claim 14,The tag of claim 2, where each fold line separating each panel is formed by a perforation, score line, or partial die-cut (fig. 5A, 517a-d; paragraph 0089).  

With respect to claim 15, The tag of claim 2, where one or more of the panels comprises a retention tab formed at a top edge of the one or more panels (fig, 6b, 630).  

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16 and all its dependencies, With respect to claim 16, A method for forming a merchandise attachment comprising: providing a tag comprising a substrate and an RFID inlay attached to a bottom surface of the substrate, the substrate comprising a plurality of panels and a plurality of fold lines separating adjacent panels; folding the substrate along each of the fold lines; and securing a first end panel of the substrate and a second end panel of the substrate together such that the RFID inlay is located within the merchandise attachment.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. Applicant argues that the prior art of Chandra does not teach a series of panels (claim 2) or a series of panels sized and configured to fit around a bottle or container (claim 1). Applicant argues that elements 511-513 are not panels as specified in claims 1 and 2 and are not a series of panels configured to fit around a bottle or container (see pages 5-6 of the response filed 12/7/20). The examiner disagrees. Fig. 5a and paragraphs 0084-0088 teach a label, 510, with distinct parts (511, 513, and 515) that are connected by straight parts (512 and 514). These distinct parts (511-515) can be considered panels as in claims 1 and 2 above. First part, 511, is configured to be placed on the neck, shoulder and/or body of the bottle. Straight part 512 is placed on the neck and optionally on the shoulder of the bottle. The second part 513 is configured to be placed on the sealing device (such as a cork). The second straight part 514 is on a neck of the bottle opposite straight part 512. The third part 515 may be adhered to the neck, shoulder and/or body of the bottle. Therefore, the prior art of Chandra teaches a label with a series of panels configured to fit around a bottle. 
Applicant argues that fig. 5a in Chandra does not contain a plurality of fold lines between the panels and argues that cuts and perforations are not fold lines (see pages 5-6 of the response filed 12/7/20). The examiner disagrees. As shown in fig. 5a and in paragraphs 0087-0089, second part 513 is configured to be placed on a sealing device such as a cork (see also fig. 4b for an illustrative example of how second part would be placed on sealing device (cork) of a bottle where edges of second part 513 (517a-517d), which may include a plurality of slits, notches, scores, and/or perforations, are folded to wrap the adjacent parts of label (512 and 514) along the neck of bottle. Therefore, the lines 517a-517d can be considered fold lines as specified in claim 2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH